Citation Nr: 0330728	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  03-27 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the net worth of the appellant is excessive for the 
receipt of death pension benefits with special monthly 
pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The veteran served on active duty in the Army from April 
1917 to May 1919.  He died in February 1964.  The appellant 
is his widow.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the appellant's claim for 
death pension benefits with special monthly pension on the 
basis that she had countable assets sufficient to pay her 
living expenses.

This case has been advanced on the docket on the motion of 
the appellant's representative based on the appellant's 
advanced age.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant 
in obtaining the information and evidence necessary to 
substantiate the claim at issue in this case.

2.  The appellant has reported over $68,000 in cash assets 
as of September 2002, and $45,600 as of August 2003.

3.  It is reasonable that some portion of the appellant's 
assets be consumed to pay for her maintenance.


CONCLUSION OF LAW

The corpus of the appellant's estate precludes the payment 
of death pension benefits.  38 U.S.C.A. §§ 1543, 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.274, 3.275 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that the net worth of the appellant's estate precludes 
the payment of death pension benefits, to include special 
monthly pension benefits.

The statutes and regulations governing pension provide that 
pension shall be denied or discontinued when the corpus of 
the estate is such that under all the circumstances, 
including consideration of annual income, it is reasonable 
that some part of the corpus of such estate be consumed for 
the surviving spouse's maintenance.  38 U.S.C.A. 
§ 1543(a)(1); 38 C.F.R. § 3.274(c).  The terms "corpus of 
estate" and "net worth" mean the market value, less 
mortgages or other encumbrances, of all real and personal 
property owned by the appellant, except the appellant's 
dwelling (single family unit), including a reasonable lot 
area, and personal effects suitable to and consistent with 
the appellant's reasonable mode of life.  38 C.F.R. 
§§ 3.263(b), 3.275(b).

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at 
no substantial sacrifice; life expectancy; the number of 
dependents; and, the potential rate of depletion, including 
spending due to unusual medical expenses.  38 C.F.R. 
§ 3.275(d).

The considerations concerning net worth as an eligibility 
factor for pension, as set forth above, are necessary since 
it is inconsistent with the pension program to allow an 
appellant to collect a pension while simultaneously enjoying 
the benefit of a sizable estate.  There are no precise 
guidelines which establish what size estate would preclude 
the payment of pension.

The appellant submitted an application for VA death pension 
benefits to the RO in July 2002.  The appellant reported 
monthly Social Security income of $726.  She reported yearly 
interest/dividend income of $1400.  The appellant reported 
that she had $68,000 in bank deposits.  She did not mention 
any dependents.

In July 2002 the appellant also submitted a document 
detailing her monthly expenses.  She reported that she paid 
$3650 a month for in-home care.  She also reported monthly 
expenses of $128 for health insurance; $150 for 
prescriptions; and $54 for Medicare.

Bank statements dated in September 2002 revealed a checking 
account balance of $3835; a savings account balance of 
$4622; and Certificates of Deposit totaling $57,050.  

The appellant submitted a VA Form 21-534 in September 2002 
in which she reported a net worth of $68,000 in stocks, 
bonds and bank deposits.  She stated that she received $726 
in total monthly benefits from the Social Security 
Administration.  

A corpus of estate determination was made by the RO in March 
2003.  The RO noted that the appellant was 99 years old; no 
life expectancy was listed.  The determination indicated 
that the appellant had monthly income of $968 and monthly 
expenses of $3932.  The RO concluded that the appellant was 
therefore able to meet her monthly expenses and basic needs 
without VA benefits and denied her claim.

The appellant submitted a notice of disagreement in June 
2003.  The appellant asserted that her life savings were 
being depleted at a fast rate.  She further stated that she 
now only had $5,400 left in her local bank account plus one 
Certificate of Deposit.  The appellant said that her medical 
expenses exceeded $3000 per month and that she had normal 
living expenses of $590 per month.

In August 2003, the appellant submitted a VA Form 21-4138 in 
which she reported current net worth of $45,618 and monthly 
medical expenses of $3,987.


The pertinent question is whether it is reasonable for a 
portion of the estate in question to be consumed to provide 
for the appellant's maintenance.  The Board notes that the 
latest net worth figure supplied by the appellant in August 
2003 indicates that she had fungible assets of over $45,000 
that are readily available for meeting living expenses.  
While the appellant's combined medical and living expenses 
total almost $4600 per month, she has income of over $750 
per month.  It is clear from the evidence of record that the 
appellant has ample assets that may be used to meet her 
remaining living expenses of approximately $3800 per month.  
The Board notes that the appellant's reported monthly 
expenses significantly exceed her reported monthly income.  
Nonetheless, although her liquid assets will be depleted 
over time, her combined assets are sufficient to meet her 
necessary living expenses.  At the current reported rate of 
depletion, the assets would be sufficient to meet her 
reported expenses until at least August 2004.  

The Board notes that there is no evidence to the effect that 
the appellant's assets are significantly less than she 
reported or that her living and medical expenses are more 
than reported.  Thus, although sympathetic to the 
appellant's claim, the Board concludes that the appellant's 
corpus of estate is excessive for purpose of eligibility for 
VA death pension benefits.  

If significant changes arise in her net worth, the appellant 
may again submit a claim, with updated income information, 
in an effort to receive VA pension benefits.  However, based 
upon the current record, the Board finds that the 
appellant's net worth is of sufficient size such that some 
portion of it should be consumed to defray the costs of her 
maintenance.  Accordingly, the Board concludes that the 
appellant's net worth currently is a bar to her receipt of 
death pension benefits, including special monthly pension.  
38 U.S.C.A. § 1543; 38 C.F.R. §§ 3.274, 3.275.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Therefore, the Board has considered whether VA has met its 
duties under the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002).  The VCAA redefines 
VA's duty to assist, enhances the duty to notify claimants 
about information and evidence necessary to substantiate a 
claim, and eliminates the requirement that a claim be well 
grounded.

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The appellant was specifically 
notified of the provisions of the VCAA.  She received notice 
via a January 2003 letter.  This notice informed the 
appellant of what assistance VA would provide, what was 
needed from her, and the time limits associated with her 
claim.  Various other notices and communications from the 
RO, such as the September 2002 RO letter, the April 2003 
notice of the determination and the July 2003 Statement of 
the Case (SOC), informed the appellant of the applicable 
laws and regulations needed to substantiate her claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Neither the appellant nor her representative has reported 
the existence of additional pertinent evidence that VA 
should obtain.  The Board finds that VA has complied with 
all obligations to inform the appellant of the applicable 
laws and regulations and with all duties to assist the 
appellant in the development of the death pension issue 
discussed above.  Thus, a remand for additional notice to 
the appellant or for additional assistance in developing 
evidence to support the claim is not necessary.

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The January 2003 letter to the 
appellant did ask the appellant to submit the requested 
evidence within 30 days.

Nonetheless, the Board also notes that the appellant, in 
August 2003, asked that the case be sent to the Board 
without delay.  The Board also notes that the appeal has 
been advanced on the Board's docket due to the advanced age 
of the appellant.  In this case, the RO made a decision on 
the appellant's July 2002 claim in March 2003, and the case 
is now in appellate status.  Given the total circumstances 
of this case - including the fact that the appellant has 
asked for a decision in her appeal without delay - the Board 
concludes that no useful purpose would be served by 
remanding this case for a corrected notice pursuant to the 
September 2003 Federal Circuit Court decision, and that the 
appellant is not prejudiced by the Board's issuance of a 
decision concerning her appeal.

Under these circumstances, a remand for further technical 
compliance with the provisions of the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development of this claim and delay to 
the appellant are not warranted.




ORDER

The appellant's net worth is a bar to the receipt of 
improved death pension benefits, including special monthly 
pension.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



